Exhibit 10.2

 

The RealReal, Inc.

2019 Equity Incentive Plan 

Restricted Stock Unit Award Notice

 

[Name of Holder] 

 

You have been awarded a restricted stock unit award with respect to shares of
common stock of The RealReal, Inc., a Delaware corporation (the “Company”),
pursuant to the terms and conditions of The RealReal, Inc. 2019 Equity Incentive
Plan (the “Plan”) and the Restricted Stock Unit Award Agreement (together with
this Award Notice, the “Agreement”). Copies of the Plan and the Restricted Stock
Unit Award Agreement are attached hereto. Capitalized terms not defined herein
shall have the meanings specified in the Plan or the Agreement.

 

 

 

 

Restricted Stock Units:

  

You have been awarded a restricted stock unit award with respect to [________]
shares of Common Stock, par value $0.00001 per share (the “Common Stock”),
subject to adjustment as provided in the Plan.

 

 

Grant Date:

  

[            ,         ]

 

 

Vesting Schedule:

  

Except as otherwise provided in the Plan, the Agreement or any other agreement
between the Company or any of its Subsidiaries and you, the Award shall vest on
the one-year anniversary of the Grant Date with respect to 25% of the shares of
Common Stock subject to the Award on the Grant Date and in twelve (12) equal
installments on a quarterly basis thereafter if, and only if, you are, and have
been, continuously (except for any absence for vacation, leave, etc. in
accordance with the Company’s or its Subsidiaries’ policies): (i) employed by
the Company or any of its Subsidiaries; (ii) serving as a Non-Employee Director;
or (iii) providing services to the Company or any of its Subsidiaries as an
advisor or consultant, in each case, from the date of this Agreement through and
including the applicable vesting date.

 

 

THE REALREAL, INC.

 

 

 

By:

______________________________

Name:

Title:

 

Acknowledgment, Acceptance and Agreement:

By accepting this grant on the Company’s stock plan administrator’s website, I
hereby accept the Award granted to me and acknowledge and agree to be bound by
the terms and conditions of this Award Notice, the Agreement and the Plan.

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

The RealReal, Inc.

2019 Equity Incentive Plan 


RESTRICTED STOCK UNIT AWARD AGREEMENT

 

The RealReal, Inc., a Delaware corporation (the “Company”), hereby grants to the
individual (the “Holder”) named in the award notice attached hereto (the “Award
Notice”) as of the date set forth in the Award Notice (the “Grant Date”),
pursuant to the provisions of The RealReal, Inc. 2019 Equity Incentive Plan (the
“Plan”), a restricted stock unit award (the “Award”) with respect to the number
of shares of the Company’s Common Stock, par value $0.00001 per share (“Common
Stock”), set forth in the Award Notice, upon and subject to the restrictions,
terms and conditions set forth in the Plan and this agreement (the “Agreement”).
Capitalized terms not defined herein shall have the meanings specified in the
Plan.

 

1.

Award Subject to Acceptance of Agreement. The Award shall be null and void
unless the Holder accepts this Agreement by executing the Award Notice in the
space provided therefor and returning an original execution copy of the Award
Notice to the Company (or electronically accepting this Agreement within the
Holder’s stock plan account with the Company’s stock plan administrator
according to the procedures then in effect).

2.

Rights as a Stockholder. The Holder shall not be entitled to any privileges of
ownership with respect to the shares of Common Stock subject to the Award unless
and until, and only to the extent, such shares become vested pursuant to Section
3 hereof and the Holder becomes a stockholder of record with respect to such
shares. The Award includes a right to Dividend Equivalents equal to the value of
any dividends paid on the Common Stock for which the dividend record date occurs
between the Grant Date and the date the Award is settled or forfeited. Subject
to vesting, each Dividend Equivalent entitles Holder to receive the equivalent
cash value of any such dividends paid on the number of shares of Common Stock
underlying the Award that are outstanding during such period. Dividend
Equivalents will be accrued (without interest) and will be subject to the same
conditions as the shares of Common Stock to which they are attributable,
including, without limitation, the vesting conditions, the provisions governing
the time and form of settlement of the Award.

3.

Restriction Period and Vesting.  

3.1 Service-Based Vesting Conditions.  Except as otherwise provided for in this
Agreement, the Award shall vest in accordance with the vesting schedule set
forth in the Award Notice if, and only if, the Holder is, and has been,
continuously (except for any absence for vacation, leave, etc. in accordance
with the Company's or its Subsidiaries' policies): (a) employed by the Company
or any of its Subsidiaries; (b) serving as a Non-Employee Director or (c)
providing services to the Company or any of its Subsidiaries as an advisor or
consultant, in each case, from the date of this Agreement through and including
the applicable vesting date.   The period of time prior to the vesting shall be
referred to herein as the “Restriction Period.”  

 

3.2  Termination of Employment.  

 

(a)Termination Other Than in Connection with a Change in Control.  Except as
otherwise provided for in Section 3.2(b), if the Holder’s employment with the
Company terminates prior to the end of the Restriction Period for any reason,
the Award shall be immediately forfeited by the Holder and cancelled by the
Company.  

 

(b)Termination in Connection with a Change in Control.   In the event of a
Change in Control prior to the end of the Restriction Period and the Company
terminates the Holder’s employment without Cause (as defined below) or the
Holder resigns for Good Reason (as defined below), in either case, prior to the
expiration of the Restriction Period and on or within 12 months after the
effective date of such Change in Control and the Holder executes and does not
revoke a waiver and release of claims in the form prescribed by the Company
within 60 days after the date of such termination, then 50% of the unvested
portion of the Award shall immediately vest upon such termination of employment
and the remaining unvested portion of the Award shall be immediately forfeited
by the Holder and cancelled by the Company.

 

--------------------------------------------------------------------------------

 

 

3.3  Definitions.  

 

(a) Cause. For purposes of this Award, (i) “Cause” shall have the meaning
assigned to such term in any written employment or similar agreement between the
Company or any of its Subsidiaries and the Holder in effect on the Grant Date or
(ii) if Holder is not party to an employment or similar agreement in effect on
the Grant Date which defines “Cause,” then “Cause” shall mean: (A) Holder’s
failure to perform his assigned duties or responsibilities as an employee,
director or consultant (as applicable) of the Company or its affiliates (other
than a failure resulting from Holder’s disability) after written notice thereof
from the Company describing Holder’s failure to perform such duties or
responsibilities; (B) Holder’s act, or failure to act, that was performed in bad
faith and to the detriment of the Company or any of its affiliates; (C) Holder
engaging in any act of dishonesty, disloyalty to the Company or any of its
affiliates, embezzlement, fraud, breach of trust or misrepresentation; (D)
Holder’s violation of any law or regulation applicable to the business of the
Company or any of its affiliates; (E) Holder’s breach of any confidentiality
agreement or invention assignment agreement between Holder and the Company (or
any affiliate of the Company); or (F) Holder’s admission or conviction of, or
entering a plea of guilty or nolo contendere to, any crime or Holder’s
commission of any act of moral turpitude.  Holder understands that nothing in
this Agreement is intended to conflict with 18 U.S.C. § 1833(b) or create
liability for disclosures of trade secrets that are expressly allowed by 18
U.S.C. § 1833(b).  The Holder further understands that nothing contained in this
Agreement limits the Holder’s ability to file a charge or complaint with the
Equal Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”).  The Holder further understands that neither
this Agreement limits the Holder’s ability to communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company. 

 

(b)Good Reason. For purposes of this Award, (i) “Good Reason” shall have the
meaning assigned to such term in any written employment or similar agreement
between the Company or any of its Subsidiaries and the Holder in effect on the
Grant Date or (ii) if Holder is not party to an employment or similar agreement
in effect on the Grant Date which defines “Good Reason,” then “Good Reason”
shall mean Holder's voluntary termination as an employee, director or consultant
of the Company or its affiliates within 60 days after (A) a requirement by the
Company or an affiliate of the Company that Holder relocate or commute to a
location more than 50 miles away from Holder's work location as of the Grant
Date, unless Holder has consented in writing to such requirement, (B) a material
reduction by the Company in Holder's base salary (other than a reduction in
connection with substantially proportionate reductions to the base salary of
substantially all other executives of the Company), unless Holder has consented
in writing to such reduction, or (C) a material diminution in Holder's duties
and responsibilities inconsistent with Holder's position with the Company and
Holder's duties and responsibilities immediately prior to such material
diminution (but excluding transfers of duties and responsibilities to one or
more employees as a result of the Company's natural growth, and excluding
further any material diminution in Holder's duties and responsibilities as a
result of a corporate transaction, so long as Holder has substantially similar
duties and responsibilities in a division, subsidiary or other entity that is
substantially similar in size to the division, subsidiary or other entity over
which Holder had authority and responsibility prior to the relevant corporate
transaction), unless Holder has consented in writing to such diminution;
provided, however, that the Company shall have a 30-day period to cure any such
Good Reason event and, if cured, the Holder shall not be eligible to terminate
Holder’s employment due to such Good Reason event.

 

4.

Issuance or Delivery of Shares.  Except as otherwise provided for herein, within
70 days after the vesting of any portion of the Award (and in any event no later
than the March 15th immediately following the year in which the substantial risk
of forfeiture with respect to the Award lapses), the Company shall issue or
deliver, subject to the conditions of this Agreement, the vested shares of
Common Stock to the Holder. Such issuance or delivery shall be evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company. The Company shall pay all original issue or transfer taxes
and all fees and expenses incident to such issuance or delivery, except as
otherwise provided in Section 6.  Prior to the issuance to the Holder of the
shares of Common Stock subject to the Award, the Holder shall have no direct or
secured claim in any specific assets of the Company or in such shares of Common
Stock, and will have the status of a general unsecured creditor of the Company.

 

--------------------------------------------------------------------------------

 

5.

Transfer Restrictions and Investment Representation.

5.1.    Nontransferability of Award. The Award may not be transferred by the
Holder other than by will or the laws of descent and distribution.  Except to
the extent permitted by the foregoing sentence, the Award may not be sold,
transferred, assigned, pledged, hypothecated, encumbered or otherwise disposed
of (whether by operation of law or otherwise) or be subject to execution,
attachment or similar process.  Upon any attempt to so sell, transfer, assign,
pledge, hypothecate, encumber or otherwise dispose of the Award, the Award and
all rights hereunder shall immediately become null and void.

 

5.2.    Investment Representation. The Holder hereby covenants that (a) any sale
of any share of Common Stock acquired upon the vesting of the Award shall be
made either pursuant to an effective registration statement under the Securities
Act of 1933, as amended (the “Securities Act”), and any applicable state
securities laws, or pursuant to an exemption from registration under the
Securities Act and such state securities laws and (b) the Holder shall comply
with all regulations and requirements of any regulatory authority having control
of or supervision over the issuance of the shares and, in connection therewith,
shall execute any documents which the Committee shall in its sole discretion
deem necessary or advisable.

 

6.

Additional Terms and Conditions of Award.

6.1.    Withholding Taxes.

 

(a)As a condition precedent to the delivery to the Holder of any of the shares
of Common Stock subject to the Award, the Holder shall, upon request by the
Company, pay to the Company (or shall cause a broker-dealer on behalf of the
Holder to pay to the Company) such amount of cash as the Company may be
required, under all applicable federal, state, local or other laws or
regulations, to withhold and pay over as income or other withholding taxes (the
“Required Tax Payments”) with respect to the Award.  If the Holder shall fail to
advance the Required Tax Payments after request by the Company, the Company may,
in its discretion, deduct any Required Tax Payments from any amount then or
thereafter payable by the Company to the Holder.

(b)Holder shall satisfy his or her obligation to advance the Required Tax
Payments by the Company withholding whole shares of Common Stock which would
otherwise be delivered to Holder upon vesting of the Award having an aggregate
Fair Market Value, determined as of the date on which such withholding
obligation arises (the “Tax Date”), equal to the Required Tax
Payments.  Notwithstanding the foregoing, the Holder may elect to satisfy his or
her obligation to advance the Required Tax Payments by any of the following
means: (i) a check or cash payment to the Company, (ii) delivery to the Company
(either actual delivery or by attestation procedures established by the Company)
of previously owned whole shares having an aggregate Fair Market Value,
determined as of the Tax Date, equal to the Required Tax Payments, (iii) except
as may be prohibited by applicable law, a cash payment by a broker whom the
Company has selected for this purpose and to whom the Holder has authorized to
sell any shares acquired upon the vesting of the Award to meet the Required Tax
Payments, or (iv) any combination of (i) and (ii). Shares to be delivered to the
Company or withheld may not have a Fair Market Value in excess of the minimum
amount of the Required Tax Payments (or such greater withholding amount to the
extent permitted by applicable withholding rules and accounting rules without
resulting in variable accounting treatment).  Any fraction of a share which
would be required to satisfy any such obligation shall be disregarded and the
remaining amount due shall be paid in cash by the Holder.   No share of Common
Stock or certificate representing a share of Common Stock shall be issued or
delivered until the Required Tax Payments have been satisfied in full.

 

 

--------------------------------------------------------------------------------

 

6.2.    Compliance with Applicable Law. The Award is subject to the condition
that if the listing, registration or qualification of the shares of Common Stock
subject to the Award upon any securities exchange or under any law, or the
consent or approval of any governmental body, or the taking of any other action
is necessary or desirable as a condition of, or in connection with, the delivery
of shares hereunder, the shares of Common Stock subject to the Award shall not
be delivered, in whole or in part, unless such listing, registration,
qualification, consent, approval or other action shall have been effected or
obtained, free of any conditions not acceptable to the Company. The Company
agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent, approval or other action.

 

6.3.    Award Confers No Rights to Continued Employment. In no event shall the
granting of the Award or its acceptance by the Holder, or any provision of the
Agreement or the Plan, give or be deemed to give the Holder any right to
continued employment by the Company, any Subsidiary or any affiliate of the
Company or affect in any manner the right of the Company, any Subsidiary or any
affiliate of the Company to terminate the employment of any person at any time.

 

6.4.    Decisions of Board or Committee. The Board or the Committee shall have
the right to resolve all questions which may arise in connection with the Award.
Any interpretation, determination or other action made or taken by the Board or
the Committee regarding the Plan or this Agreement shall be final, binding and
conclusive.

 

6.5.    Successors. This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and any person or persons
who shall, upon the death of the Holder, acquire any rights hereunder in
accordance with this Agreement or the Plan.

 

6.6.    Notices. All notices, requests or other communications provided for in
this Agreement shall be made, if to the Company, to The RealReal, Inc., Attn:
Stock Plan Administrator, 55 Francisco Street, Suite 600, San Francisco,
California 94133, and if to the Holder, to the last known mailing address of the
Holder contained in the records of the Company. All notices, requests or other
communications provided for in this Agreement shall be made in writing either
(a) by personal delivery, (b) by facsimile or electronic mail with confirmation
of receipt, (c) by mailing in the United States mails or (d) by express courier
service. The notice, request or other communication shall be deemed to be
received upon personal delivery, upon confirmation of receipt of facsimile or
electronic mail transmission or upon receipt by the party entitled thereto if by
United States mail or express courier service; provided, however, that if a
notice, request or other communication sent to the Company is not received
during regular business hours, it shall be deemed to be received on the next
succeeding business day of the Company.

 

6.7.    Governing Law. This Agreement, the Award and all determinations made and
actions taken pursuant hereto and thereto, to the extent not governed by the
laws of the United States, shall be governed by the laws of the State of
Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.

 

6.8.    Agreement Subject to the Plan. This Agreement is subject to the
provisions of the Plan, including Section 5.8 with respect to a Change in
Control, and shall be interpreted in accordance therewith. In the event that the
provisions of this Agreement and the Plan conflict, the Plan shall control. The
Holder hereby acknowledges receipt of a copy of the Plan.

 

6.9.    Entire Agreement. This Agreement and the Plan constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and the
Holder with respect to the subject matter hereof, and may not be modified
adversely to the Holder’s interest except by means of a writing signed by the
Company and the Holder.

 

6.10.    Partial Invalidity. The invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions
hereof and this Agreement shall be construed in all respects as if such invalid
or unenforceable provision was omitted.

 

 

--------------------------------------------------------------------------------

 

6.11.    Amendment and Waiver. The Company may amend the provisions of this
Agreement at any time; provided that an amendment that would materially impair
the Holder’s rights under this Agreement shall be subject to the written consent
of the Holder. No course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.

 

6.12.    Compliance With Section 409A of the Code. This Award is intended to be
exempt from or comply with Section 409A of the Code, and shall be interpreted
and construed accordingly, and each payment hereunder shall be considered a
separate payment.  To the extent this Agreement provides for the Award to become
vested and be settled upon the Holder’s termination of employment, the
applicable shares of Common Stock shall be transferred to the Holder or his or
her beneficiary upon the Holder’s “separation from service,” within the meaning
of Section 409A of the Code; provided that if the Holder is a “specified
employee,” within the meaning of Section 409A of the Code, then to the extent
the Award constitutes nonqualified deferred compensation, within the meaning of
Section 409A of the Code, such shares of Common Stock shall be transferred to
the Holder or his or her beneficiary upon the earlier to occur of (i) the
six-month anniversary of such separation from service and (ii) the date of the
Holder’s death.

 

 